Exhibit 10.2

 



Execution Copy



 



REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 7, 2019, by
and between APTOSE BIOSCIENCES INC., a corporation organized under the laws of
Canada (the “Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited
liability company (together with its permitted assigns, the “Buyer”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Common Share Purchase Agreement by and
between the parties hereto, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”).

 

WHEREAS:

 

A.       Upon the terms and subject to the conditions of the Purchase Agreement,
(i) the Company has agreed to issue to the Buyer, and the Buyer has agreed to
purchase, up to Twenty Million Dollars ($20,000,000) of common shares of the
Company without par value (the “Common Shares”), pursuant to Section 1 of the
Purchase Agreement (such shares, the “Purchase Shares”), and (ii) the Company
has agreed to issue to the Buyer such number of shares of Common Shares as is
required pursuant to Section 4(e) of the Purchase Agreement (the “Commitment
Shares”); and

 

B.       To induce the Buyer to enter into the Purchase Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

 

1.       DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.       “Person” means any person or entity including any corporation, a
limited liability company, an association, a partnership, an organization, a
business, an individual, a governmental or political subdivision thereof or a
governmental agency.

 

b.       “Prospectus” means the base prospectus, including all documents
incorporated therein by reference, included in any Registration Statement (as
hereinafter defined), as it may be supplemented by a prospectus or the
Prospectus Supplement (as hereinafter defined), in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to
Rule 424(b) under the 1933 Act, together with any then issued “issuer free
writing prospectus(es),” as defined in Rule 433 under the 1933 Act, relating to
the Registrable Securities.

 

c.       “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more registration statements of the
Company under the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such registration
statement(s) by the SEC.

 





 

 

d.       “Registrable Securities” means the Purchase Shares that may from time
to time be issued or issuable to the Buyer upon purchases of the Available
Amount under the Purchase Agreement (without regard to any limitation or
restriction on purchases), the Commitment Shares issued or issuable to the
Buyer, and any Common Shares issued or issuable with respect to the Purchase
Shares, the Commitment Shares or the Purchase Agreement as a result of any stock
split, stock dividend, recapitalization, exchange or similar event, without
regard to any limitation on purchases under the Purchase Agreement.

 

e.       “Registration Statement” means the Shelf Registration Statement and any
other registration statement of the Company, as amended when it became
effective, including all documents filed as part thereof or incorporated by
reference therein, and including any information contained in a Prospectus
subsequently filed with the SEC pursuant to Rule 424(b) under the 1933 Act or
deemed to be a part of such registration statement pursuant to Rule 430B or
462(b) of the 1933 Act, or similar rules, covering only the sale of the
Registrable Securities.

 

f.       “Shelf Registration Statement” means the Company’s existing
registration statement on Form S-3 (File No. 333-230218).

 

2.       REGISTRATION.

 

a.       Mandatory Registration. The Company shall within two (2) Business Days
from the Commencement Date file with the SEC a prospectus supplement to the
Shelf Registration Statement specifically relating to the Registrable Securities
(the “Prospectus Supplement”). The Buyer and its counsel shall have had a
reasonable opportunity to review and comment upon such Prospectus Supplement
prior to its filing with the SEC. The Buyer shall furnish all information
reasonably requested by the Company for inclusion therein. The Company shall use
its reasonable best efforts to keep the Shelf Registration Statement effective
pursuant to Rule 415 promulgated under the 1933 Act and available for sales of
all of the Registrable Securities at all times until the earlier of (i) the
Company no longer qualifies to make sales under the Shelf Registration Statement
(which shall be understood to include the inability of the Company to
immediately register sales of Registrable Securities to the Buyer under the
Shelf Registration Statement or any New Registration Statement (as defined
below) pursuant to General Instruction I.B.6 of Form S-3), (ii) the date on
which the Company shall have sold all the Registrable Securities and no
Available Amount remains under the Purchase Agreement, or (iii) the date on
which the Purchase Agreement is terminated (the “Registration Period”). The
Shelf Registration Statement (including any amendments or supplements thereto
and prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

b.       Rule 424 Prospectus. The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the 1933 Act, any amendments or prospectus supplements to
the prospectus forming part of the Shelf Registration Statement or any New
Registration Statement (as defined below) to be used in connection with sales of
the Registrable Securities under the Registration Statement. The Buyer and its
counsel shall have two (2) Business Days to review and comment upon such
prospectus amendment or supplement prior to its filing with the SEC. The Buyer
shall use its reasonable best efforts to comment upon such prospectus amendment
or supplement within two (2) Business Days from the date the Buyer receives the
final version of such prospectus amendment or supplement.

 



 

 

c.       Sufficient Number of Shares Registered. In the event the number of
Common Shares available under the Shelf Registration Statement is insufficient
to cover the Registrable Securities, the Company shall, to the extent necessary
and permissible, amend the Shelf Registration Statement or file a new
registration statement (a “New Registration Statement”), so as to cover all of
such Registrable Securities as soon as reasonably practicable, but in any event
not later than ten (10) Business Days after the necessity therefor arises. The
Company shall use its reasonable best efforts to have such amendment and/or New
Registration Statement become effective as soon as reasonably practicable
following the filing thereof.

 

3.       RELATED OBLIGATIONS.

 

With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2(a) and (c), including on
the Shelf Registration Statement or on any New Registration Statement, the
Company shall use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

a.       The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Shelf Registration
Statement and any New Registration Statement and any Prospectus used in
connection with such Registration Statement, as may be necessary to keep the
Shelf Registration Statement or any New Registration Statement effective at all
times during the Registration Period, subject to Permitted Delays and Section
3(e) hereof and, during such period, comply with the provisions of the 1933 Act
with respect to the disposition of all Registrable Securities of the Company
covered by the Shelf Registration Statement or any New Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. Should the Company
file a post-effective amendment to the Shelf Registration Statement or a New
Registration Statement, the Company will use its reasonable best efforts to have
such filing declared effective by the SEC within thirty (30) consecutive
Business Days following the date of filing, which such period shall be extended
for an additional thirty (30) Business Days if the Company receives a comment
letter from the SEC in connection therewith. If (i) there is material non-public
information regarding the Company which the Company’s Board of Directors
reasonably determines not to be in the Company’s best interest to disclose and
which the Company is not otherwise required to disclose or (ii) there is a
significant business opportunity (including, but not limited to, the acquisition
or disposition of assets (other than in the ordinary course of business) or any
merger, consolidation, tender offer or other similar transaction) available to
the Company which the Company’s Board of Directors reasonably determines not to
be in the Company’s best interest to disclose and which the Company would be
required to disclose under the Registration Statement, then the Company may
postpone or suspend filing or effectiveness of such Registration Statement or
use of the prospectus under the Registration Statement for a period not to
exceed sixty (60) consecutive days, provided that the Company may not postpone
or suspend its obligation under this Section 3(a) for more than ninety (90) days
in the aggregate during any twelve (12) month period (each, a “Permitted
Delay”).

 



 

 

b.       The Company shall submit to the Buyer for review and comment any
disclosure in the Registration Statement, and all amendments and supplements
thereto (other than prospectus supplements that consist only of a copy of a
filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into the Registration Statement), containing information provided by the Buyer
for inclusion in such document and any descriptions or disclosure regarding the
Buyer, the Purchase Agreement, including the transaction contemplated thereby,
or this Agreement at least two (2) Business Days prior to their filing with the
SEC, and not file any document in a form to which Buyer reasonably and timely
objects. Upon request of the Buyer, the Company shall provide to the Buyer all
disclosure in the Registration Statement and all amendments and supplements
thereto (other than prospectus supplements that consist only of a copy of a
filed Form 10-K, Form 10-Q or Current Report on Form 8-K or any amendment as a
result of the Company’s filing of a document that is incorporated by reference
into a Registration Statement) at least two (2) Business Days prior to their
filing with the SEC, and not file any document in a form to which Buyer
reasonably and timely objects. The Buyer shall use its reasonable efforts to
comment upon the Registration Statement or any New Registration Statement and
any amendments or supplements thereto within two (2) Business Days from the date
the Buyer receives the final version thereof. The Company shall furnish to the
Buyer, without charge, any correspondence from the SEC or the staff of the SEC
to the Company or its representatives relating to any Registration Statement.

 

c.       Upon request of the Buyer, the Company shall furnish to the Buyer, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
the Registration Statement and any amendment(s) thereto, including all financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of any amendment(s) to a Registration
Statement, a copy of the prospectus included in such Registration Statement and
all amendments and supplements thereto (or such other number of copies as the
Buyer may reasonably request) and (iii) such other documents, including copies
of any preliminary or final prospectus, as the Buyer may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Buyer.

 

d.       The Company shall use reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification is available,
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyer reasonably requests, (ii) subject to Permitted Delays, prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Buyer who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threat of any proceeding for such purpose.

 



 

 

e.       Subject to Permitted Delays, as promptly as reasonably practicable
after becoming aware of such event or facts, the Company shall notify the Buyer
in writing if the Company has determined that the Prospectus included in any
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and as promptly as reasonably practical
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its shareholders of premature disclosure of such
event or facts) prepare a prospectus supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and, upon
the Buyer’s request, deliver a copy of such prospectus supplement or amendment
to the Buyer. In providing this notice to the Buyer, the Company shall not
include any other information about the facts underlying the Company’s
determination and shall not in any way communicate any material nonpublic
information about the Company or the Common Shares to the Buyer. The Company
shall also promptly notify the Buyer in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to the Buyer by facsimile
or e-mail on the same day of such effectiveness), (ii) of any request by the SEC
for amendments or supplements to any Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate. In no event shall the delivery of a notice under this Section
3(e), or the resulting unavailability of a Registration Statement, without
regard to its duration, for disposition of securities by Buyer be considered a
breach by the Company of its obligations under this Agreement. The preceding
sentence in this Section 3(e) does not limit whether an event of default has
occurred as set forth in Section 9(a) of the Purchase Agreement.

 

f.       The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practical time and to notify the Buyer of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

g.       The Company shall promptly secure the listing of all of the Securities
(subject to official notice of issuance) on the U.S. Exchange and shall maintain
such listing, so long as any other Common Shares shall be so listed. The Company
shall use its reasonable best efforts to maintain the Common Shares’ listing on
the U.S. Exchange in accordance with the requirements of this Agreement. Neither
the Company nor any of its Subsidiaries shall take any action that would be
reasonably expected to result in the delisting or suspension of the Common
Shares on the U.S. Exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.

 

h.       The Company shall cooperate with the Buyer to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to any
Registration Statement and enable such certificates to be in such denominations
or amounts as the Buyer may reasonably request and registered in such names as
the Buyer may request.

 



 

 

i.       The Company shall at all times provide a transfer agent and registrar
with respect to its Common Shares.

 

j.       If reasonably requested by the Buyer, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as the Buyer believes should be included
therein relating to the sale and distribution of Registrable Securities,
including, without limitation, information with respect to the number of
Registrable Securities being sold, the purchase price being paid therefor and
any other terms of the offering of the Registrable Securities; (ii) make all
required filings of such prospectus supplement or post-effective amendment as
promptly as practicable once notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement (including by means of any document
incorporated therein by reference).

 

k.       The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.

 



l.       If reasonably requested by the Buyer, the Company shall deliver to the
Buyer a written confirmation from Company’s counsel of whether or not the
effectiveness of such Registration Statement has lapsed at any time for any
reason (including, without limitation, the issuance of a stop order) and whether
or not the Registration Statement is currently effective and available to the
Company for sale of all of the Registrable Securities.

 

m.       The Company agrees to take all other reasonable actions as necessary
and reasonably requested by the Buyer to expedite and facilitate disposition by
the Buyer of Registrable Securities pursuant to any Registration Statement.

 

4.       OBLIGATIONS OF THE BUYER.

 

a.       The Buyer has furnished to the Company in Exhibit A hereto such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. The Company shall notify the Buyer in writing of any other
information the Company reasonably requires from the Buyer in connection with
any Registration Statement hereunder, and the Buyer shall promptly furnish such
information to the Company. The Buyer will as promptly as practicable notify the
Company of any material change in the information set forth in Exhibit A, other
than changes in its ownership of the Common Shares.

 

b.       The Buyer agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of any amendments
and supplements to any Registration Statement hereunder.

 



 

 

5.       EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for the Buyer, incurred in
connection with registrations, filings or qualifications pursuant to Sections 2
and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.

 

6.       INDEMNIFICATION.

 

a.       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend the Buyer, each Person, if any, who
controls the Buyer, the members, the directors, officers, partners, employees,
agents, representatives of the Buyer and each Person, if any, who controls the
Buyer within the meaning of the 1933 Act or the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (each, an “Indemnified Person”), against any third
party losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement (with the
prior consent of the Company, such consent not to be unreasonably withheld) or
reasonable expenses, (collectively, “Claims”) reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency or body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Shelf
Registration Statement, any New Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
Prospectus or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to the Shelf Registration Statement or any New
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). The Company shall reimburse each Indemnified
Person promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (A) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by the
Buyer or such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, any New Registration Statement, the
Prospectus or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company; (B) with respect to any
superseded prospectus, shall not inure to the benefit of any such person from
whom the person asserting any such Claim purchased the Registrable Securities
that are the subject thereof (or to the benefit of any other Indemnified Person)
if the untrue statement or omission of material fact contained in the superseded
prospectus was corrected in the revised prospectus, as then amended or
supplemented, if such revised prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation; (C) shall not be available to the extent such Claim
is based on a failure of the Buyer to deliver, or to cause to be delivered, the
prospectus made available by the Company, if such prospectus was theretofore
made available by the Company pursuant to Section 3(c) or Section 3(e); and (D)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Section 8.

 



 

 

b.       In connection with the Shelf Registration Statement, any New
Registration Statement or Prospectus, the Buyer agrees to indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signed the Shelf Registration Statement or signs any New Registration Statement,
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (collectively and together with an Indemnified Person, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
about the Buyer set forth on Exhibit A attached hereto or updated from time to
time in writing by the Buyer and furnished to the Company by the Buyer expressly
for inclusion in the Shelf Registration Statement or Prospectus or any New
Registration Statement or from the failure of the Buyer to deliver or to cause
to be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Section 3(c) or Section
3(e); and, subject to Section 6(d), the Buyer will reimburse any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such Claim; provided, however, that the indemnity agreement
contained in this Section 6(b) and the agreement with respect to contribution
contained in Section 7 shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Buyer, which consent shall not be unreasonably withheld. Such indemnity shall
remain in full force and effect and shall survive the transfer of the
Registrable Securities by the Buyer pursuant to Section 8.

 

c.       Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be, and upon such notice, the
indemnifying party shall not be liable to the Indemnified Person or Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Person or Indemnified Party in connection with the defense thereof; provided,
however, that an Indemnified Person or Indemnified Party (together with all
other Indemnified Persons and Indemnified Parties that may be represented
without conflict by one counsel) shall have the right to retain its own counsel
with the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 





 

 

d.       The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
Any person receiving a payment pursuant to this Section 6 which person is later
determined to not be entitled to such payment shall return such payment to the
person making it.

 

e.       The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.       CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any party who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

 



 

 

8.       ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Buyer; provided, however,
that any transaction, whether by merger, reorganization, restructuring,
consolidation, financing or otherwise, whereby the Company remains the surviving
entity immediately after such transaction shall not be deemed an assignment. The
Buyer may not assign its rights under this Agreement without the prior written
consent of the Company.

 

9.       AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Buyer.

 

10.       MISCELLANEOUS.

 

a.       Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

 

If to the Company:

 

Aptose Biosciences Inc.

251 Consumers Road, Suite 1105

Toronto, Ontario M2J 4R3

Telephone: 650-718-5028

Facsimile: 905-234-2120

Attention: Gregory K. Chow, CFO

Email: gchow@aptose.com

 

With a copy (which shall not constitute notice) to:

 



 

 

Dorsey & Whitney LLP

Suite 1070 – 1095 West Pender Street

Vancouver, B.C. V6E 2M6

Canada

Telephone: 604-630-5199

Facsimile: 604-687-8504

Attention: Daniel M. Miller

Email: miller.dan@dorsey.com

 

If to the Buyer:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone: 312-658-0400

Facsimile: 312-658-4005

Attention: Steven G. Martin

Email: smartin@aspirecapital.com

 

With a copy (which shall not constitute notice) to:

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone: 202-778-1611

Facsimile: 202-887-0763

Attention: Martin P. Dunn, Esq.

Email: mdunn@mofo.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party at least one (1) Business Day prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively. Any party to this Agreement may give any notice or
other communication hereunder using any other means (including messenger
service, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless it actually is
received by the party for whom it is intended.

 

b.       No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 



 

 

c.       The laws of the Province of Ontario shall governall issues concerning
the relative rights of the Company and its shareholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

d.       This Agreement, the Purchase Agreement and the other Transaction
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the Purchase Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Buyer, the Company, their affiliates and persons acting on their
behalf with respect to the subject matter hereof and thereof.

 

e.       Subject to the requirements of Section 8, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

 

f.       The headings in this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

 

g.       This Agreement may be executed in two or more identical counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile or pdf (or other electronic reproduction
of a) signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

 

h.       Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 



 

 

i.       The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j.       This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

* * * * * *

 

 



 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

 

 

THE COMPANY:

 

APTOSE BIOSCIENCES INC.

 

 

By: ______________________

Name: Gregory K. Chow

Title: Chief Financial Officer

 

 

BUYER:

 

ASPIRE CAPITAL FUND, LLC

BY: ASPIRE CAPITAL PARTNERS, LLC

BY: SGM Holdings Corp.

 

By:_______________________

Name: Steven G. Martin

Title: President

 

 

 

 

 

 

 

 



 

 

EXHIBIT A

 

Information About The Buyer Furnished To The Company By The Buyer

Expressly For Use In Connection With The Registration Statement and Prospectus

 

Aspire Capital Partners LLC (“Aspire Partners”) is the Managing Member of Aspire
Capital Fund LLC (“Aspire Fund”). SGM Holdings Corp (“SGM”) is the Managing
Member of Aspire Partners. Mr. Steven G. Martin (“Mr. Martin”) is the president
and sole shareholder of SGM, as well as a principal of Aspire Partners. Mr. Erik
J. Brown (“Mr. Brown”) is the president and sole shareholder of Red Cedar
Capital Corp (“Red Cedar”), which is a principal of Aspire Partners. Mr.
Christos Komissopoulos (“Mr. Komissopoulos”) is president and sole shareholder
of Chrisko Investors Inc. (“Chrisko”), which is a principal of Aspire Partners.
Mr. William F. Blank, III (“Mr. Blank”) is president and sole shareholder of WML
Ventures Corp. (“WML Ventures”), which is a principal of Aspire Partners. Each
of Aspire Partners, SGM, Red Cedar, Chrisko, WML Ventures, Mr. Martin, Mr.
Brown, Mr. Komissopoulos and Mr. Blank may be deemed to be a beneficial owner of
common stock held by Aspire Fund. Each of Aspire Partners, SGM, Red Cedar,
Chrisko, WML Ventures, Mr. Martin, Mr. Brown, Mr. Komissopoulos and Mr. Blank
disclaims beneficial ownership of the common stock held by Aspire Fund.

 

 

 

 

